[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS (#128)
This lawsuit arises out of the design and construction of the John Dempsey Hospital Support Building at the University of Connecticut Health Center in Farmington, Connecticut. CT Page 5900
The plaintiff, Atlantic Coast Construction, Inc., as contractor, and the defendant, John Dempsey Hospital Finance Corporation, as owner, entered into a Construction Trade Contract dated October 6, 1990 whereby the plaintiff agreed to perform certain work in connection with the construction of the John Dempsey Hospital Support Building.
This lawsuit was filed May 28, 1991. The defendant, Cannon Boston Partnership, filed an answer and special defenses on July 11, 1991. The plaintiff has not filed a reply to the special defenses and therefore a motion for summary judgment is not proper at this time.
Regardless, the motion for summary judgment will be denied because there exist questions of fact.
The defendant in its motion for summary judgment argues that the contractual obligation to propose resolutions to disputes ended when the contract was alleged to have been terminated. As the plaintiff correctly points out, there is a question of fact as to whether the contract was properly terminated, and there is a question when the dispute resolution clause of the contract could be invoked.
Therefore, the motion for summary judgment is not proper at this time.
Burns, J.